Deny Writ and Opinion Filed August 30, 2013




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01088-CV

              IN RE NATIONAL LLOYDS INSURANCE COMPANY, Relator

                 Original Proceeding from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-06323-D

                            MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Myers
                                Opinion by Justice FitzGerald
       Relator contends the trial judge erred in rendering an order granting real party in

interest’s motion to compel. The facts and issues are well known to the parties, so we need not

recount them herein. Based on the record before us, we conclude relator has not shown it is

entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833,

839-40 (Tex. 1992) (orig. proceeding). Accordingly, we DENY relator’s petition for writ of

mandamus.




                                                  /Kerry P. FitzGerald/
131088F.P05                                       KERRY P. FITZGERALD
                                                  JUSTICE